Title: From George Washington to Lieutenant Colonel William Butler, 16 December 1778
From: Washington, George
To: Butler, William


  
    sir.
    Head Qrs [Middlebrook, N.J.] Decr 16: 1778
  
I have received your Letter of the 9th Instant, with one addressed to Genl Lee. The latter I have transmitted and have written to General Lee, that there will be no objection to the interview requested, as far as it depends on my concurrence; and, if the meeting takes place, that Elizabeth Town point appears most convenient for the occasion. I should suppose, you will hear from him, upon the subject. I am sir Yr Most Obedt servt

  Go: Washington

